Order entered June 20, 2014




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00757-CV

                         IN RE JAY SANDON COOPER, Relator

                 Original Proceeding from the County Court at Law No. 2
                                  Grayson County, Texas
                            Trial Court Cause No. 2011-2-1391

                                        ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.     We DENY as moot relator’s request to stay the appeal of relator’s criminal

conviction, No. 05-14-00089-CR. We ORDER relator to bear the costs of this original

proceeding.


                                                  /s/   ADA BROWN
                                                        JUSTICE